Order granting motion to strike certain allegations from the complaint reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Per Curiam. We do not read the complaint as stating either a cause of action for conspiracy or a series of causes of action for fraud, but we read the complaint rather as setting forth one single cause of action for fraud. The conspiracy alleged in paragraph 4 of the complaint serves the single purpose of charging all the defendants with the acts of each done in furtherance of the alleged scheme to defraud the plaintiff of her property. (Rodgers v. Kerbaugh, Inc., 174 App. Div. 674; affd., 220 N. Y. 678; Inman v. Credit Discount Corp., 230 App. Div. 505.) All concur. [141 Misc. 62.]